DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	       Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GE (USPGPub No. 20130262548).

As per Claims:
1,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90 et seq.,     system, comprising: a matrix multiplication -e.g., GE’s paras. 2, 12, and Fig. 3: Blocks X, Wj _hardware unit, comprising: a plurality of -e.g., GE’s Fig. 3: Block 302_multipliers configured to element-wise multiply a first group of -e.g., GE’s Figs. 3: 10A-10B_ elements with a second group of elements; and a hierarchical-e.g., GE’s Fig. 8: hierarchical/dendrite tree, Fig. 3: Block 304_tree of adders configured to add together results of the plurality of multipliers and selectively provide a final result of the hierarchical-e.g., GE’s paras. 46, 90: hierarchical lever/order, and Fig. 3: Block 306_ tree of adders or any of a plurality of -e.g., GE’s para. 62 and Fig. 9- intermediate results of the hierarchical tree of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders for use in determining an output result matrix; and a control -e.g., GE’s para.  72_unit configured to instruct the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit to perform a plurality of different matrix multiplications in parallel by using a combined matrix that includes elements of a plurality of different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices and utilize one or more selected ones of the intermediate -e.g., GE’s Fig. 4: Block 407_results of the hierarchical tree of adders for use in determining the output result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix that includes different groups of elements representing different multiplication results corresponding to different ones of the different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices.2,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the first group of elements is associated with convolution -e.g., GE’s para. 55 selector/filter_filter values and the second group of elements is associated with input values to be convolved with the -e.g., GE’s Fig. 6, paras. 57, 60, 62: convolution/multiplying-convolution filter values, or vice versa.
3,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the first group of elements and the second group of elements include color-e.g., GE’s para. 41 and Fig. 4: data of operation/audio/video/color types- channel data.4,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the first group of elements and the second group of elements are loaded from a memory and stored-e.g., GE’s para. 41 and Fig. 4-  in registers.5,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the first group of elements and the second group of elements include data associated with a -e.g., GE’s para. 41 and Fig. 4- neural network computation.6,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the plurality of multipliers includes thirty-two -e.g., GE’s paras. 54-55 and Fig. 3: Block 302_multipliers.
7,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders two -e.g., GE’s para. 55 and Fig. 4- includes a number of hierarchical levels of adders equal to logarithm base two of the number of multipliers in the plurality of multipliers.8,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the hierarchical tree of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders includes five -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical levels.9,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the output result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix is stored in a register -e.g., GE’s paras. 8, 66, and Figs. 13, 15- array and transferred to a -e.g., GE’s Fig. 6, paras. 57, 58, 60: storage/memory-memory.

10,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the plurality of -e.g., GE’s para. 62 and Fig. 9- intermediate results is two -e.g., GE’s para. 62 and Fig. 9- intermediate results.11,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the plurality of -e.g., GE’s para. 62 and Fig. 9- intermediate results are outputs of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders in a next to last level of adders in the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders.12,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit further comprises one or more -e.g., GE’s paras.54: multiplex/demultiplex- demultiplexers.13,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit further comprises one or more multiplexers.
14,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein outputs of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders in a next to last level of adders in the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders are inputs to -e.g., GE’s paras.54: multiplex/demultiplex- demultiplexers, wherein each -e.g., GE’s paras.54: multiplex/demultiplex- demultiplexer includes an output that is an input to an adder in a last level of adders in the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders.
15,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein an output of an adder in a last level of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders in the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders is an input to a multiplexer having another input that is an output of a -e.g., GE’s paras.54: multiplex/demultiplex- demultiplexer.
16,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the control unit is configured to transfer the elements of the plurality of different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices from a -e.g., GE’s Fig. 6, paras. 57, 58, 60: storage/memory-memory to registers.17,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the control unit is configured to transfer the elements of the plurality of different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices from registers to the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit.18,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     system of claim 1, wherein the control unit is configured to send one or more control signals to one or more multiplexers and -e.g., GE’s paras.54: multiplex/demultiplex- demultiplexers in the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit.19,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     method, comprising: element-wise multiplying a first group of elements with a second group of elements using a plurality of multipliers belonging to a -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit; adding together results of the plurality of multipliers using a -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders belonging to the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit and selectively providing a final result of the hierarchical tree of -e.g., GE’s para. 55 and Fig. 3: Block 304 and Fig. 4- adders or any of a plurality of -e.g., GE’s para. 62 and Fig. 9- intermediate results of the hierarchical tree of adders for use in determining an output result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix; and using a control unit to instruct the -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit to perform a plurality of different -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplications in parallel by using a combined -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix that includes elements of a plurality of different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices and utilize one or more selected ones of the -e.g., GE’s para. 62 and Fig. 9- intermediate results of the -e.g., GE’s Fig. 8: hierarchical/dendrite-hierarchical tree of adders for use in determining the output result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix that includes different groups of elements representing different multiplication results corresponding to different ones of the different -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand matrices.20,  GE discloses, at Figs. 1-21 and related description at paras. 2, 12. 46, 54-55, 72, 90  et seq.,     method, comprising: identifying a first -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix to be multiplied with a first -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand and a second -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix to be is multiplied with a second -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand concurrently (GE’s Fig. 7, paras. 54, 57,  60-61: parallel/concurrent operation) using a same dedicated -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix multiplication hardware unit configured to perform a multiplication of a -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix that is larger in size than the first -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix and the second -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix; combining the first matrix and the second matrix into a combined matrix, wherein the combined -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix includes zero-padded elements and a first group of elements of the combined matrix corresponding to the first matrix that do not share a column or a row of the combined matrix with a second group of elements of the combined matrix corresponding to the second matrix; combining the first -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand and the second -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand into a combined -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand; performing a multiplication of the combined matrix with the combined -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand using the dedicated matrix multiplication hardware unit to determine a combined result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix; obtaining from a first portion of the combined result -e.g., GE’s paras. 2, 12, 50, Fig. 2- matrix, a result of multiplying the first matrix with the first -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand; and obtaining from a second -e.g., GE’s paras. 92-94: part/portion, Figs. 24-25- portion of the combined result matrix, a result of multiplying the second matrix with the second -e.g., GE’s paras. 50- 57: result computation routine and  Fig. 7- operand.
              ****

*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub. No. 20180321938) discloses, at para. 6, “method, for performing matrix multiply and accumulate (MMA) operations. The processor includes a datapath configured to execute the MMA operation to generate a plurality of elements of a result matrix at an output of the datapath. Each element of the result matrix is generated by calculating at least one dot product of corresponding pairs of vectors associated with matrix operands specified in an instruction for the MMA operation. A dot product operation includes the steps of: generating a plurality of partial products by multiplying each element of a first vector with a corresponding element of a second vector; aligning the plurality of partial products based on the exponents associated with each element of the first vector and each element of the second vector; and accumulating the plurality of aligned partial products into a result queue utilizing at least one adder..”
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112